 



Exhibit 10.9

SOVEREIGN BANCORP, INC. 1996 STOCK OPTION PLAN

FORM OF STOCK OPTION AGREEMENT FOR

INCENTIVE STOCK OPTION


--------------------------------------------------------------------------------

BETWEEN

SOVEREIGN BANCORP, INC.

AND

                                     


(the Optionholder)

         
Date of Grant:
  ______________
 
       
Number of Shares:
  ______________
 
       
Purchase Price
  $_____________
 
       
Option Expires:
  ______________

 



--------------------------------------------------------------------------------



 



INCENTIVE STOCK OPTION AGREEMENT

Number of shares subject to option:             shares.

     This Agreement dated                                  , between SOVEREIGN
BANCORP, INC. (the “Corporation”)
and                                             (the “Optionholder”),

WITNESSETH:

     1. Grant of Option.

     Pursuant to the provisions of the Sovereign Bancorp, Inc. 1996 Stock Option
Plan (the “Plan”) the Corporation hereby grants to the Optionholder, subject to
the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, the right and option to purchase from the
Corporation for cash, or for common stock of the Corporation subject to the
approval of the Committee (as defined in the Plan), all or any part of an
aggregate of             shares of Common Stock (without par value) of the
Corporation (“Common Stock”) at the purchase price of $                       
per share; such option to be exercised as hereinafter provided.

     2. Terms and Conditions.

     It is understood and agreed that the option evidenced hereby is subject to
the following terms and conditions:

     (a) Expiration Date. Subject to the provisions of Paragraph 2(d), the
option granted hereby shall expire
on                                                                    [not more
than 10 years from the date of grant, except for an option granted to a 10%
shareholder, which shall be limited to 5 years].

     (b) Exercise of Option. Except in the case of a “Change in Control” (as
defined in the Plan), no part of this option may be exercised until the
Optionholder has remained in the continuous employ of the Corporation or of a
Subsidiary of the Corporation (as defined in the Plan) for a period
of                        years after the date hereof.

1



--------------------------------------------------------------------------------



 



         This option may be exercised in whole at any time, or from time to time
in part, prior to the expiration date specified in Paragraph 2(a). Any exercise
shall be accompanied by a written notice to the Corporation specifying the
number of shares as to which the option is being exercised. If a Change in
Control occurs, the option granted hereby shall become immediately exercisable.

     (c) Payment of Purchase Price Upon Exercise. At the time of any exercise,
the purchase price of the shares as to which this option shall be exercised
shall be paid in cash (or, subject to the conditions and limitations described
in the Plan, by delivering shares of Common Stock of the Corporation or by
delivering a combination of such Common Stock and cash equal to the price per
share set forth in Paragraph 1 hereof) to the Corporation.

     (d) Exercise Upon Death, Disability or Termination of Employment.

         (1) In the event of the death of the Optionholder while an employee of
the Corporation or of a Subsidiary, this option may be exercised, to the extent
that the Optionholder was entitled to do so at the date of termination of
employment due to such cause, by the person or persons to whom the
Optionholder’s rights under this option pass by will or applicable law, or if no
such person has such right, by the estate’s executors or administrators, in
whole at any time, or from time to time in part, within one year after the
Optionholder’s death, but in no event later than the expiration date specified
in Paragraph 2(a).

         (2) If the Optionholder’s employment with the Corporation or a
Subsidiary terminates because of total and permanent disability, then the
Optionholder may exercise this option, to the extent that the Optionholder was
entitled to do so at the date of termination of employment due to such cause, in
whole at any time, or from time to time in part, within one year after the date
of such termination, but in no event later than the expiration date specified in
Paragraph 2(a).

         (3) If the Optionholder’s employment with the Corporation or a
Subsidiary terminates because of normal or deferred retirement as defined in the
Sovereign Bancorp, Inc. 401(k) Retirement Plan, then the Optionholder may
exercise this option, to the extent that the Optionholder was entitled to do so
at the date of normal or deferred retirement, in whole at any

2



--------------------------------------------------------------------------------



 



time, or from time to time in part, within three months after the date of such
termination of employment, but in no event later than the expiration date
specified in Paragraph 2(a).

         (4) If the Optionholder’s employment with the Corporation or a
Subsidiary is voluntarily terminated by the Optionholder (other than for normal
or deferred retirement as defined in the Sovereign Bancorp, Inc. 401(k)
Retirement Plan), then the option will expire on the date of such termination of
employment.

         (5) Except as otherwise provided in (6) below, if the Optionholder’s
employment is terminated at the election of the Corporation or a Subsidiary,
then the Optionholder may exercise this option, to the extent the Optionholder
was entitled to do so at the date of such termination of employment, in whole at
any time, or from time to time in part, within three months after the date of
such termination of employment, but in no event later than the expiration date
specified in Paragraph 2(a).

         (6) Notwithstanding anything herein to the contrary, if the
Optionholder’s employment is terminated by the Corporation or a Subsidiary “for
cause” (as such term is defined in the Plan), all rights to exercise this option
shall terminate at the date of such termination of employment.

     (e) Nontransferability. This option shall not be transferable other than by
will or by the laws of descent and distribution. During the lifetime of the
Optionholder, this option shall be exercisable only by the Optionholder.

     (f) Adjustments. In the event of any change in the Common Stock of the
Corporation by reason of any stock dividend, recapitalization, reclassification,
merger, consolidation, split-up, combination or exchange of shares, or of any
similar change affecting the Common Stock, then in any such event the number and
kind of shares subject to this option and their purchase price per share shall
be appropriately adjusted consistent with such change. If any other change in
the number or kind of the outstanding shares of stock of the Corporation occurs,
an adjustment may be made to the number and kind of shares subject to this
option and their purchase price per share in such manner as a majority of the
disinterested members of the Board of Directors may deem equitable to prevent
substantial dilution or enlargement of the rights

3



--------------------------------------------------------------------------------



 



granted to the Optionholder hereunder. Any adjustment so made shall be final and
binding upon the Optionholder.

     (g) No Rights as Stockholder. The Optionholder shall have no rights as a
stockholder with respect to any shares of Common Stock subject to this option
prior to the date of issuance of a certificate or certificates for such shares.

     (h) No Right To Continued Employment. This option shall not confer upon the
Optionholder any right with respect to continuance of employment by the
Corporation or any Subsidiary, nor shall it interfere in any way with the right
of the Corporation or any Subsidiary to terminate the Optionholder’s employment
at any time.

     (i) Compliance with Law and Regulations. This option and the obligation of
the Corporation to sell and deliver shares hereunder shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required. The Corporation shall
not be required to issue or deliver any certificates for shares of Common Stock
prior to (1) the listing of such shares on any stock exchange on which the
Common Stock may then be listed and (2) the completion of any registration or
qualification of such shares under any federal or state law, or any rule or
regulation of any government body which the Corporation shall, in its sole
discretion, determine to be necessary or advisable.

     3. Investment Representation.

         The Committee appointed pursuant to Article 3 of the Plan may require
the Optionholder to furnish to the Corporation, prior to the issuance of any
shares upon the exercise of all or any part of this option, an agreement (in
such form as such Committee may specify) in which the Optionholder represents
that the shares acquired upon exercise are being acquired for investment and not
with a view to the sale or distribution thereof.

     4. Optionholder Bound by Plan.

         The Optionholder hereby acknowledges receipt of a copy of the Plan and
any amendments thereto, and agrees to be bound by all the terms and provisions
thereof, which, to the extent relevant, are incorporated herein by reference.

4



--------------------------------------------------------------------------------



 



     5. Notices.

         Any notice hereunder to the Corporation shall be addressed to it at its
office, 1130 Berkshire Boulevard, Wyomissing, Pennsylvania 19610; Attention:
Executive Compensation Manager, and any notice hereunder to Optionholder shall
be addressed to him or her at the address below, subject to the right of either
party to designate at any time hereafter in writing some other address.

         IN WITNESS WHEREOF, Sovereign Bancorp, Inc. has caused this Agreement
to be executed by a duly authorized officer and the Optionholder has executed
this Agreement, both as of the day and year first above written.

          SOVEREIGN BANCORP, INC.   OPTIONHOLDER
 
       
By
       

       

       (Signature)   (Signature)

       Jay S. Sidhu    

       President and Chief Executive Officer    

       

      (Print Address)

5